Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/26/2019 has been entered.
The following is a Non-Final office action on the merits in response to the communication received on 1/21/2020. The rejections are as stated below.

Claim status:
Claims amended: 1 and 17.
Claims canceled [previously]: 4 and 20.
Claims pending: 1-3, 5-19 and 21-22.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.

  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-3, 5-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
facilitating funding of a cashless retail account from cashless wagering account for a purchase transaction.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
receiving, a request to withdraw a first amount of currency from a first financial account as part of a purchase transaction, wherein the first financial account is a retail account that is subject to a first set of regulatory rules;
responsive to receiving the request, determining whether to transfer a second amount of currency from a second financial account to the first financial account based on a balance of the first financial account, the first set of regulatory rules, and a second set of regulatory rules associated with the second financial account, the second financial account being a cashless wagering account that is subject to the second set of regulator rules; 
responsive to determining to transfer the second amount of currency, automatically transferring the second amount of currency from the second financial account to the first financial account; and 
withdrawing the first amount of currency from the first financial account as part of the purchase transaction.
The claimed method/system simply describes series of steps for facilitating funding of a financial account for a purchase transaction.

Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a server, a processing device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 12 and 17.  Furthermore, the dependent claims 2-3, 5-11, 13-16, 18-19 and 21-22 do not resolve the issues raised in the independent claims. Claims 2-3, 5-11, 13-16, 18-19 and 21-22 are directed towards using a set of regulatory rules. Accordingly, claims 1-3, 5-19 and 21-22 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 1-3, 5-19 and 21-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Racho (US2016/0284169 A1) in view of Merati (US 2019/0180558 A1), and (US Netley et al (US 2009/0005159 A1).
Ref claim 1, Racho discloses a method comprising: 
receiving, at a server comprising a processing device, a request to withdraw a first amount of currency from a first financial account as part of a purchase transaction, nd account]…c)... and e) purchase securities using  a portion of the monetary funds in the investment account with the player [implied retail account-1st account] …para [0043]; via an investment account, such as “know your customer” checks required by financial institution regulations [implied 1st set of regulatory rules]  and income tax purposes 2070/2080 and invested into securities/investor profile 2090…[0078-79], fig. 7; via the system architecture/casino-subject to regulations of an applicable legal jurisdiction [implied set of regulatory rules]…[0080]; via a gambling session/the player’s funds transferred from the player’s account  at FI to the player’s gambling account at the casino FI using std e-payment systems, such as ACH network/payment processors 7065…to player’s investment account  [implied cashless retail account [7070 transfer  using std e-payment system 7065 [ACH]); 
responsive to receiving the request, [[determining whether to transfer a second amount of currency from a second financial account to the first financial account based on a balance of the first financial account]], the first set of regulatory rules, and a second set of regulatory rules associated with the second financial account, the second financial account being a cashless wagering account that is subject to the second set of regulator rules (para [0078-79], fig. 7; via the system architecture/casino-subject to regulations of an applicable legal jurisdiction [implied set of regulatory rules for casino]…[0080]; via a gambling session/the player’s funds transferred from the player’s account  at FI to the player’s gambling account at the casino FI using std e-payment systems, such as ACH network/payment processors 7065…to player’s investment 
withdrawing the first amount of currency from the first financial account as part of the purchase transaction (para [0019]; via c) ends the gambling session…d) deposits …into the investment account [implied 1st amount-1st account] with the player, and purchase securities [implied withdraw from investment account and purchase transactions]).
Racho does not explicitly disclose the step of determining whether to transfer a second amount of currency from a second financial account to the first financial account based on a balance of the first financial account
However, Merati being in the same field of invention discloses the step of determining whether to transfer a second amount of currency from a second financial account to the first financial account based on a balance of the first financial account (para [0098]; [Casino Crypto Currency]-C3 is a virtual currency …under  the control of a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Racho to include the disclosures as taught by Merati to facilitate transfer fund with balance recorded].

Racho does not explicitly disclose the step of automatically transferring a second amount of currency from a second financial account to the first financial account.
However, Netley being in the same field of invention discloses the step of automatically transferring a second amount of currency from a second financial account to the first financial account (Abst. fig. 1; via a system for electronically transferring funds in a gaming environment… a player uses the memory device to download credits to a gaming machine or to purchase goods at a retail outlet. The memory device maintains multiple accounts including a gaming account and retail account. The separate accounts have keys or secrets that permit the gaming machine and retail outlets to automatically select the correct account to transfer funds from and to… [0030-33], Fig 8; via  system /separate storage areas, accounts or purses…gaming and retail accounts…[0033], fig. 9; via method of multiple account memory device 305…based on recognition of the retail account key, selects the retail account [implied first, second,, or third account/third amount]).

Ref claim 2, Racho discloses in view of Netley, the method of claim 1,
However, Netley, specifically discloses, wherein automatically transferring the second amount of currency from a second financial account to the first financial account comprises: in response to receiving the request to withdraw the first amount of currency from the first financial account, determining that the first financial account has a balance below the first amount of currency; and in response to determining that the first financial account has a balance below the first amount of currency, transferring the second amount of currency from the second financial account to the first financial account so that the balance of the first financial account is above the first amount of currency (Abst. fig. 1; via a system for electronically transferring funds in a gaming environment… a player uses the memory device to download credits to a gaming machine or to purchase goods at a retail outlet. The memory device maintains multiple accounts including a gaming account and retail account. The separate accounts have keys or secrets that permit the gaming machine and retail outlets to automatically select the correct account to transfer funds from and to… [0030-33], Fig 8; via  system /separate storage areas, accounts or purses…gaming and retail accounts…[0033], fig. 9; via method of multiple account memory device 305…based on recognition of the retail account key, selects the retail account [implied first, second,, or third account/third amount]).

Ref claim 3, Racho discloses the method of claim 1, wherein automatically transferring the second amount of currency comprises selecting the second amount of currency so that transferring the second amount of currency to the first financial account and withdrawing the first amount of currency from the first financial account will result in the balance of the first financial account being no greater than a predetermined threshold amount (para [0019]; via d) deposits the monetary funds remaining in the gambling account [implied transferring a second amount]…into the investment account associated with player...[0079]; via e-gambling system is designed to facilitate the funds transfers [implied automatically transfer related to related to predetermined threshold amount]…).
Claim 4 (Canceled)
Ref claims 5-6, Racho discloses the method of claim 1, further comprising displaying a combined balance to a user, wherein the combined balance is equal to at least a sum of the balance of the first financial account and the balance of the second financial account, and wherein displaying the combined balance to the user comprises concealing the balance of the first financial account and the balance of the second financial account from the user (para [0019]; via d) deposits the monetary funds  remaining in the gambling account [implied transferring a second amount]…into the investment account associated with player...[0079]; via e-gambling system is designed to facilitate the funds transfers [implied automatically transfer-balance]).
st account] … [0043]; via an investment account, such as “know your customer” checks required by financial institution regulations [implied 1st set of regulatory rules]  and income tax purposes 2070/2080 and invested into securities/investor profile 2090);
Ref claim 8, Racho discloses the method of claim 7, further comprising, prior to receiving the request to withdraw the first amount of currency from the first financial account, automatically creating the first financial account in response to determining that transferring the second amount of currency from the second financial account to the third financial account would violate at least one regulatory rule of the first set of regulatory rules (para [0019]; an electronic gambling system comprising e-computer system operating e-computer gambling software provides e-game of chance to a player…e-st account] … [0043]; via an investment account, such as “know your customer” checks required by financial institution regulations [implied 1st set of regulatory rules]  and income tax purposes 2070/2080 and invested into securities/investor profile 2090);
Ref claim 9, Racho discloses the method of claim 7, wherein determining that transferring the second amount of currency from the second financial account to the third financial account would violate at least one regulatory rule of the first set of regulatory rules comprises determining that transferring the second amount of currency from the second financial account to the third financial account would exceed a predetermined number of transfers for the third financial account (para [0019]; an electronic gambling system comprising e-computer system operating e-computer gambling software provides e-game of chance to a player…e-computer system having functionality withdraw  funds from accounts at financial institutions [implied retail accounts] …a)…b)… c)... and e) purchase securities using  a portion of the monetary funds in the investment account with the player [implied retail account-1st account] … [0043]; via an investment account, such as “know your customer” checks required by financial institution regulations [implied 1st set of regulatory rules]  and income tax purposes 2070/2080 and invested into securities/investor profile 2090.).
Ref claim 10, Racho discloses in view of Netley, the method of claim 1, 
However, Netley specifically discloses, further comprising: receiving, at a server comprising a processing device, a request to deposit a first amount of currency to a first 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Racho to include the disclosures as taught by Netley to facilitate automatically transfer funds in a gaming environment from retail accounts[abstract/para[0033].
Ref claim 11, Racho discloses the method of claim 10, wherein automatically transferring the first amount of currency to the second financial account comprises: determining that the previous purchase transaction included transferring the second amount of currency from the second financial account to the first financial account; and transferring the first amount of currency to the second financial account (para [0019]; an electronic gambling system comprising e-computer system operating e-computer gambling software provides e-game of chance to a player…e-computer system having st account] … [0043]; via an investment account, such as “know your customer” checks required by financial institution regulations [implied 1st set of regulatory rules]  and income tax purposes 2070/2080 and invested into securities/investor profile 2090).
Claim 12 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claim 13 is rejected as per the reasons set forth in claim 2.
Ref claims 13-14, Racho discloses the method of claim 12, further comprising, in response to determining that transferring the second amount of currency to the first financial account would violate a predetermined rule for the first financial account, automatically creating a third financial account, and wherein determining that transferring the second amount of currency from the second financial account to the first financial account would violate the predetermined rule for the first financial account comprises determining that transferring the second amount of currency from the second financial account to the first financial account would exceed a predetermined number of transfers for the first financial account (para [0019]; an electronic gambling system comprising e-computer system operating e-computer gambling software provides e-game of chance to a player…e-computer system having functionality withdraw  funds from accounts at financial institutions [implied retail accounts] …a)…b)… c)... and e) purchase securities using  a portion of the monetary funds in the investment account with the player [implied retail account-1st account]… [0043]; via an investment account, such as “know your st set of regulatory rules]  and income tax purposes 2070/2080 and invested into securities/investor profile 2090).
Ref claim 15-16, Racho discloses the method of claim 12, wherein the first financial account and the third financial account are retail accounts subject to a first set of regulatory rules, and wherein the second account is a cashless wagering account that is subject to a second set of regulatory rules different from the first set of regulatory rules (para [0019]; via d) deposits the monetary funds remaining in the gambling account [implied transferring a second amount]…into the investment account associated with player... [0043]; via an investment account, such as “know your customer” checks required by financial institution regulations [implied 1st set of regulatory rules]  and income tax purposes 2070/2080 and invested into securities/investor profile 2090… [0079]; via e-gambling system is designed to facilitate the funds transfers [implied automatically transfer]-by a licensed online/subject to regulations of legal jurisdiction [implied 2nd set of regulatory rules]).
Claim 17 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Claims 18-19 are rejected as per the reasons set forth in claims 2-3 respectively.
Claim 20 (Canceled).
Ref claims 21-22, Racho discloses inview of Netley, the system of claim 17, wherein the processing circuit is further configured to: In Re: Kevin Higgins Serial No.: 15/852,602 
Filing Date: December 22, 2017receive a request to withdraw a third amount of currency from the first financial account as part of a second purchase transaction; determine that transferring a third 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Racho to include the disclosures as taught by Netley to facilitate automatically transfer funds in a gaming environment from retail accounts[abstract/para[0033].

Response to Arguments

Applicant's arguments filed on 1/21/2021 have been fully considered and they are moot in view of new grounds of rejection. Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection.   

Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive. Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on August 21, 2020. 

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance (2019-PEG).
Claims 1-3, 5-19 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
In example 42, the claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. 
The instant claims do not attempt to solve an unconventional technological solution. Using the processor as a tool to implement the abstract idea and the way the information is processed does not make it less abstract.

Berkheimer memo: Regarding 101 rejection Applicant noted that”…under step 2B, an additional element is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing [any one of four evidences] of Berkheimer case-memo…”
Examiner notes that the rejection identifies the computing functions required to carry out the claimed steps as being “transmitting and receiving digital data, and storing data in a record.” These functions fall within the functions identified by the MPEP. 
For example, MPEP 2106.05([d][II]) identifies, “receiving, processing or transmitting data over a network,” “performing repetitive calculations,” “electronic record keeping,” and “storing and retrieving information in memory”, “electronically scanning or extracting data”, recording, restricting, identifying and presenting offers”, determining an estimated outcomes…” and “arranging, sorting, eliminating information”, as having recognized as being well-understood, routine and conventional functions.
Examiner further notes that the steps recited in the claims, such as determining, detecting, evaluating [e.g. Analyzing]. And initiating [e.g. presenting offers], are recognized by the court as well-understood, routine, conventional activity or as insignificant extra-solution activity (see MPEP [d][II]).
Moreover, merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05[f]) or merely linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05[h]), does not serve to provide significantly more than the abstract idea.

In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as Example 42 and Berkheimer memo... 

The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.

What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
The instant claims do not attempt to solve an unconventional technological solution. Using the processor as a tool to implement the abstract idea and the way the information is processed does not make it less abstract.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S.Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”).
A generic recitation of a computer processor performing its generic computer functions does not make the claims less abstract. Examiner notes that the instant claims provide a generically computer-implemented solution to a business-related or economic problem. The focus of the claimed invention in the present is not on an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a server/device performing its generic computer functions does not make the claims less abstract. 
The Court gave examples, which included an improvement to another technology or technical field; improvement to the function of the computer itself; or some other meaningful limitation beyond generally linking the use of an abstract idea to a particular technological environment. Such as in Diamond v. Diehr, the claims were found statutory in which the Arrhenius equation is used to improve a process of controlling the operation of a mold in curing rubber parts.
The Examiner respectfully disagrees. Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Limitations that are not indicative of integration into a practical application are those that are mere 
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and database technology. The Courts have repeatedly held that such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. BuySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48.
Lastly, dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic processor to merely carry out the abstract idea itself.
For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Sanford et al (US 2016/0358417 .A1) discloses Methods for Gaming Account Funding.
Sommer (US 2008/0113776 A1) discloses Multiple Account Funds Transfer in a Wagering environment.
	Lutnick et al (US 2008/0207296 A1) discloses Game at Cash Register.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

          

/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691